Citation Nr: 0614791	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  98-15 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Detroit, Michigan, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD; a 10 percent disability was 
assigned, with an effective date of March 24, 1998.  
Following notification of that award, the veteran submitted a 
notice of disagreement claiming that his disability was more 
disabling, and that it should be signed a higher disability 
rating.  Three months later, in October 1998, the RO granted 
a 30 percent disability evaluation - the effective date was 
March 24, 1998.  Again the veteran was notified at which time 
he stated that he remained dissatisfied and desired an 
evaluation in excess of 30 percent.  

The record reflects that this claim has been remanded by the 
Board on three different occasions.  This occurred in May 
2001, August 2002, and June 2004.  The claim has once again 
been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
requirements to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision.

2.  The clinical signs and manifestations of the veteran's 
service-connected PTSD produces moderate symptoms that are 
productive of social and industrial impairment with reduced 
reliability and productivity as characterized by such 
symptoms as anxiety, irritability, depression, and Global 
Assessment of Functioning Score (GAF) that ranges from 55 to 
70.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1- 
4.14, 4.104, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The record reflects that the veteran received notification of 
the VCAA in letters dated June 2001 and June 2004.  Both of 
these letters were issued after the initial agency of 
original jurisdiction (AOJ) decision that granted service 
connection and assigned a disability rating.  These letters 
informed the appellant of what evidence was required to 
substantiate the claim for an increased evaluation, and of 
his, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the VA.  

Despite the fact that the notice was provided at various 
times throughout the appeal process, the Board finds that 
there was a "lack of prejudice from improper timing of the 
notice."  That is, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although one notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statements of the case (SOCs), the supplemental statements of 
the case (SSOCs), and the Board's numerous actions since the 
veteran filed his original claim.  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions that his PTSD 
should be assigned an evaluation in excess of 30 percent.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative has also been 
informed of the information needed to support the veteran's 
contentions.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations with respect to PTSD.  All of these have 
been accomplished in order to determine whether the veteran 
should be granted a rating in excess of either 10 or 30 
percent.  Given the foregoing, the Board finds that the VA 
has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
veteran was given notice that the VA would help him obtain 
evidence but that it was up to the veteran to inform the VA 
of that evidence.  It seems clear that the VA has given the 
veteran every opportunity to express his opinion with respect 
to his claims, the VA has obtained all known documents that 
would substantiate the veteran's assertions; and, the veteran 
has undergone medical examinations so that the VA would have 
a complete picture of the psychiatric condition at issue.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability(ies) on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  To explain it a different way, 
notice as to the assignment of an effective date is not 
required because the claim for an increased evaluation is 
being denied at this time and no effective date is being set.  
Hence, the veteran is not prejudiced by the lack of this 
element of notice.    

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the veteran is 
not prejudiced by the Board's consideration of his claim as 
VA has already met all notice and duty to assist obligations 
to the veteran under the VCAA.  In essence, the veteran in 
this case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, rating decisions, SOCs, SSOCs, and various Board 
actions, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  He has been told what the VA would do 
to assist him with his claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the veteran's claim.  Thus, the Board finds 
that there has been no prejudice to the veteran that would 
warrant further notification or development.  As such, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard, 4 Vet. 
App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R., Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2005) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2005) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2005) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issue before the 
Board, the appeal does stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The record reflects that service connection for PTSD was 
granted by the RO in a rating decision issued in July 1998.  
The RO assigned a disability evaluation of 10 percent, 
effective March 24, 1998, in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411 
(1998).  The RO based its decision, in part, on the VA 
psychiatric examination that was performed in May 1998.

In that examination, the assigned GAF score was 70 for PTSD.  
Prior to the examination, the veteran admitted that he had 
not received treatment previous to his appearance before the 
examiner.  The veteran stated that he was a loner but that he 
had a good, if stormy, relationship with his wife of 20 
years.  The veteran complained of flashbacks but denied 
feelings of hopelessness or guilt, and he did not suffer from 
homicidal or suicidal ideations.  The examiner described the 
veteran as being anxious and his affect was constricted.  It 
was further noted that the veteran experienced agitation.  
The examiner did not specify as to whether the veteran was 
experiencing avoidance and hyperarousal symptoms along with 
irritability and aggressiveness.

The veteran was notified of the decision and he appealed 
claiming that his disability was more disabling than rated.  
In conjunction with his claim, the veteran provided testimony 
before an RO hearing officer.  During that hearing, the 
veteran complained about his anger, anxiety, and occasional 
depression.  He also insinuated that his ability to maintain 
gainful employment since his return from Vietnam had been 
affected by his psychiatric disorder.  

Another VA examination was performed in June 1998.  The 
examiner found that the veteran was suffering from occasional 
intrusive thoughts along with flashbacks.  The veteran stated 
that he avoided others and that he was distrustful of those 
same people.  A GAF score of 55 was assigned.

In April 2002, a third VA psychiatric examination was 
accomplished.  The veteran stated that he continued to live 
with his wife and that he was working.  He further admitted 
that he was not seeing a psychiatrist nor was he 
participating in group therapy.  However, the record does 
indicate that he was receiving prescription medications to 
combat the symptoms and manifestations produced by his 
disorder.  Nevertheless, the veteran reported to the doctor 
that he continued to have occasional nightmares and night 
sweats related to his Vietnam experiences.  He continued to 
avoid crowds and remained socially isolated.  His 
sleeplessness was improved through the use of the prescribed 
medications.  A GAF score of 68 was noted.  

Treatment records from 1998 to the present do show occasional 
counseling sessions for the veteran's PTSD.  In the claims 
folder is a report from the Vet Center in Detroit, dated 
September 1998.  The report notes that the veteran suffered 
from an ability to work with others and chronic anger.  The 
same report stated that the veteran obtained short-term 
treatment but there is no indication that the veteran 
obtained any additional counseling treatment.  The more 
recent VA medical records do show that the veteran did go to 
his local VA medical center for his PTSD.  However, the 
reasoning behind the treatment was to change or modify the 
medications that he was taking to stabilize his symptoms.  

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  38 C.F.R. § 4.130 (2005) establish a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2005).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence shows assignment of GAF scores ranging 
from 55 to 70. A GAF score of 61 to 70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF Score of 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does not support an evaluation in excess of 
30 percent for PTSD.  The various VA examinations 
accomplished since the veteran submitted his claim for 
benefits have noted anger, occasional depression, and 
anxiety.  However, the veteran has continued to have social 
relations with his wife of over 20 years, and none of the 
examiners have concluded that the veteran is unable to work 
as a result of his service-connected PTSD.  Although the 
veteran has been found to be suffering from hypervigilance, 
restlessness, nightmares, and irritability, over the course 
of the appeal, these same symptoms have not been consistently 
found upon examination.  The Board notes that when the 
veteran was last seen, the examiner specifically stated that 
while the symptoms do bother the veteran, he is still capable 
of working and the doctor insinuated that the veteran was 
only moderately impaired socially as a result of the PTSD.

With respect to any industrial impairment from which the 
veteran may experience, the medical evidence is conclusive.  
The veteran has been capable of employment and his employment 
has not been affected by his psychiatric disability or the 
medications he takes for it.  Moreover, no medical evidence 
has been presented that insinuates that the veteran is unable 
to work as a result of his PTSD.

The Board acknowledges the veteran's written statements and 
his testimony presented in support of this claim.  However, 
the law is clear that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

Thus, it is the conclusion of the Board that the current 30 
percent disability rating for PTSD is appropriate, and that a 
disability rating is excess of 30 percent is not warranted.  
38 C.F.R. § 4.7 (2005).  The medical evidence of record 
indicates that the veteran does not exhibit reduced 
reliability with respect to occupational and social 
functioning.  He has not suffered from panic attacks nor is 
he unable to perform daily tasks.  He does not suffer from 
consistent and chronic suspiciousness, chronic sleep 
impairment, or moderately severe memory loss.  Additionally, 
there is no evidence indicating that the veteran has, after 
some work, difficulty with maintaining social relationships.

The Board further believes that the medical evidence does not 
show that the veteran's flexibility and efficiency levels 
with respect to his employment have been reduced or cause 
considerable industrial impairment.  While the veteran does 
have some limitations with respect to his social outlets, 
that same medical evidence does not suggest that he is 
incapable of establishing or maintaining effective or 
favorable relationships with people.  In other words, the 
evidence just does not show that the criteria for a 
disability rating in excess of 30 percent have been met.

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 30 percent rating from the 
date of his claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2005) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his PTSD and there is 
no indication that it causes a marked interference with 
employment. Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Hence, the veteran claim is denied.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


